DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonesteel (US Patent Application Publication 2020/0149841). Bonesteel discloses a firearm rail mount for the intended use of mounting a firearm optic having a reference surface, the mount comprising: an elongated rail body (300) having an upper surface defining a horizontal plane; the elongated rail body having lateral rail edges having structure to be engaged by a scope ring base; the elongated rail body defining a channel transverse to the elongated rail body and open in an upward direction; the channel having a channel floor defining a floor plane; and the floor plane being angularly offset from the horizontal plane. (see at least Fig. 3)

With regards to claim 4. The mount of claim 1 wherein the elongated rail body defines a pattern of alternating blocks and gaps, and the channel is registered with one of the gaps. (see at least Fig. 3)

With regards to claim 5. The mount of claim 4 wherein each gap includes a bottom surface parallel to the horizontal plane, and wherein the channel floor is adjacent to the bottom surface and meets the bottom surface at an obtuse angle. (see at least Fig. 3)

With regards to claim 7. The mount of claim 1 including a plurality of channels spaced apart from each other and having a common floor plane. (see at least Fig. 3)

With regards to claim 8. The mount of claim 1 wherein the elongated rail body is a picatinny rail. (par. 0009)

With regards to claim 13. The mount of claim 1 including an attachment facility configured to removably connect the elongated rail body to a firearm frame. (par. 0009)


    PNG
    media_image1.png
    1135
    1556
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonesteel as applied to claim 1 above. Bonesteel discloses the claimed invention but does not expressly disclose the offset of 1-44 degrees or 10-20 degrees. It would have been obvious to one having ordinary skill in the art before the invention was filed to make the offset of 1-44 degrees or 10-20 degrees, since it has been held that discovering an optimum or workable range involves only routine skill in the art and Bonesteel discloses that it is desirable to find the optimum range of the plane for this profile. In re Aller, 105 USPQ 233.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonesteel as applied to claim 1 above. Bonesteel discloses the claimed invention but does not expressly disclose the channel floor having a greater transverse length than the bottom surface of the gap. Bonesteel does however disclose including holes for bolt on accessories and to mitigate weight and bulk (par. 0008), as the holes are made larger the transverse length of the bottom surface of the gap would inherently decrease thereby making the channel floor having a greater transverse length. It would be obvious to one having ordinary skill in the art to optimize the size of the bolt holes in order to minimize the weight and bulk of the handguard. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonesteel as applied to claim 1 above. Bonesteel discloses the claimed invention but does not expressly disclose that the handguards are formed integrally with a firearm receiver configured to receive operating firearm components including a bolt (Bonesteel discloses the that handguard can be manufactured to fit an AR-15 rifle (i.e. a firearm receiver configured to receive operating firearm components including a bolt)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the handguard integral to any firearm (as disclosed by Bonesteel, par. 0009), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 1164 (1893).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonesteel as applied to claim 1 above and further in view of Aslin (US Patent Application Publication 202/0025521). Bonesteel discloses the claimed invention but does not expressly disclose the mount including a scope ring base connected to the elongated rail body and a riflescope with a cylindrical tube portion rotationally received by the scope ring base, and the riflescope having a reference surface facing the channel floor, however Aslin does. Aslin teaches a scope ring base (7, 9) connected to the elongated rail body and a riflescope (1) with a cylindrical tube portion rotationally received by the scope ring base, and the riflescope having a reference surface (44) facing toward a rail, and hence any channel floor of the rail. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing a rifle scope on a firearm handguard to one or ordinary skill in the art.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641